Citation Nr: 0216266	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  96-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date prior to April 6, 1989 for 
the grant of service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	Robert K. Gruber, Esq.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from June 1966 to March 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1993 RO rating decision which established 
service connection for schizophrenia, implementing a Board 
decision granting same, effective from April 6, 1989.  The 
instant appeal is for an earlier effective date for the grant 
of service connection.  In December 1999, the Board issued a 
decision denying entitlement to an effective date earlier 
than April 6, 1989 for the grant of service connection for 
schizophrenia.  The veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2001, the veteran filed a motion with the Court, 
requesting that the December 1999 Board decision be vacated 
and the matter remanded; by a November 2001 order, the Court 
granted this motion.  The VA Secretary subsequently requested 
that the Court vacate its order, but this request was 
rejected in an April 2002 Court order.  The case was 
subsequently returned to the Board for readjudication.


FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by the RO 
in an unappealed September 1971 rating decision, and that 
determination was not undebatably erroneous.

2.  The veteran's application to reopen his claim for service 
connection for schizophrenia was received on April 6, 1989.  
That application was denied by the RO in a May 1989 rating 
decision, and the veteran filed a timely appeal to the Board.  
In a July 1993 decision, the Board reopened the claim, based 
on new and material evidence, and granted service connection 
for schizophrenia.

3.  In an August 1993 rating decision, the RO assigned April 
6, 1989 (date of receipt of the reopened claim) as the 
effective date for the grant of service connection for 
schizophrenia, with payment pursuant to the award being 
effective on May 1, 1989.


CONCLUSIONS OF LAW

1.  The September 1971 RO decision, which denied service 
connection for schizophrenia, was not based on clear and 
unmistakable error (CUE) and is final.  38 U.S.C.A. § 5109A 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.105(a) (2002).

2.  The correct effective date for service connection for 
schizophenia is April 6, 1989, being the date of RO receipt 
of a reopened claim supported by new and material evidence.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from June 1966 
to March 1970.  His service medical records show no 
psychiatric problems, and the psychiatric system was found to 
be normal at the service separation examination.

In June 1971, the veteran filed his initial claim for service 
connection for a "nervous condition."  He reported treatment 
at Waltham Metropolitan Hospital in May-June 1971.

The RO then sent a letter to Waltham Hospital, requesting 
records.  Waltham Hospital filled out the back of the letter 
(summarizing a hospitalization) and returned the letter to 
the RO.  According to the summary, the veteran was 
hospitalized at Waltham Hospital from May 25, 1971 to June 5, 
1971; he reported that a few weeks before the admission he 
started hearing voices and did some experimenting with drugs; 
and the hospital discharge diagnosis was acute schizophrenic 
episode.

The RO also obtained a summary of admission to Bedford VA 
Hospital for psychiatric treatment from June 14, 1971 to 
September 24, 1971.  This shows the veteran was brought to 
the hospital by his parents, who gave a history that they 
noticed personality changes in him beginning in March 1971; 
he said that about that time he had been taking drugs 
including "speed" and marijuana; and the diagnosis on 
discharge from the hospital in September 1971 was catatonic 
type schizophrenia.

By September 1971 rating decision, the RO, considering 
service and post-service medical records, denied service 
connection for schizophrenia, for compensation purposes.  The 
RO decision notes that schizophrenia was considered service 
connected for treatment purposes only under 38 U.S.C. § 602 
[currently 38 U.S.C.A. § 1702, providing that an active 
psychosis which develops within 2 years after active service 
is considered service-connected for treatment purposes].  The 
RO also granted non-service-connected pension based on 
permanent and total disability from schizophrenia.

Forms in the claims folder, including a VA Form 21-6798 
(Disability Award) dated in September 1971, and a VA Form 20-
822 (Control Document and Award letter) dated in October 
1971, indicate that a notification letter was generated and 
enclosed forms were provided in relation to the September 
1971 RO decision, informing the veteran of that decision's 
actions.  The veteran did not appeal.

In a September 1978 letter, the RO notified the veteran that 
his claim for compensation based on disability resulting from 
his nervous condition had been reviewed.  The RO informed the 
veteran that he must submit evidence to show that his 
condition was incurred in or aggravated by service and that 
his condition still existed.  The veteran was notified of his 
appellate rights; he did not appeal.

The claims folder contains later correspondence from the 
veteran concerning such matters as his award of non-service-
connected pension and a request for an extension of the time 
period for receiving educational benefits, and his 
schizophrenia was mentioned with regard to these matters.  
Ongoing VA treatment records were submitted which show 
continuing schizophrenia.

On April 6, 1989, the RO received the veteran's application 
to reopen the claim of service connection for a "nervous 
condition."  

The RO obtained additional ongoing treatment records noting 
continuing schizophrenia.  More detailed records were also 
obtained from the May-June 1971 hospital admission, and these 
include mention of a history from the veteran of psychiatric 
symptoms being present for a couple of months before 
admission.  Recent lay statements were also submitted, and 
the veteran and his mother provided testimony at a February 
1990 RO hearing.  It was asserted that a psychosis was 
manifest within the year after active duty (as required for a 
presumption of service connection for compensation purposes), 
even if the veteran first sought treatment more than a year 
after service.  

In May 1989, the RO denied service connection for 
schizophrenia; the veteran appealed this decision.

In a July 1993 decision, the Board (noting additional 
evidence received since the final September 1971 RO decision) 
determined that new and material evidence had been submitted 
to reopen a claim for service connection for a psychiatric 
disability.  Based on all the evidence, the Board granted 
service connection for schizophrenia on a presumptive basis.  
The Board, applying the reasonable doubt rule, essentially 
accepted that a psychosis was manifest within the year after 
active duty (as required for a presumption of service 
connection for compensation purposes), even if the veteran 
first sought treatment more than a year after service.

In an August 1993 rating decision, the RO implemented the 
Board's decision granting service connection for 
schizophrenia, and assigned April 6, 1989 as the effective 
date of the grant of service connection (with payment of 
compensation effective from May 1, 1989).  The RO initially 
assigned a 70 percent disability rating for schizophrenia 
effective from April 6, 1989; this rating was later increased 
by the RO in October 1995 to 100 percent effective from April 
6, 1989.

In a February 1994 statement, the veteran's representative 
noted the veteran's disagreement with the assigned effective 
date.  The veteran contended he had pursued his claim for 
service connection for schizophrenia ever since he filed it 
in 1971.

At a May 1995 RO hearing before a hearing officer, the 
veteran testified regarding his treatment for schizophrenia 
since 1971.  At the hearing, the veteran's representative 
argued that the effective date for the grant of service 
connection for schizophrenia should be established as the 
date the veteran began receiving non-service-connected 
pension benefits in 1971.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, the now-
vacated Board decision, and litigation at the Court, the 
veteran and his representative obviously have notice (and 
actual knowledge) of what evidence is necessary to 
substantiate the claim for an effective date earlier than 
April 6, 1989 for the award of service connection for 
schizophrenia.  Given the nature of the issue and the 
circumstances of the claim, the outcome depends on the law 
and on the evidence already on file, and thus there is no VA 
duty to assist in obtaining more evidence.  See, e.g., Parker 
v. Principi, 15 Vet.App. 407 (2002); Dobbin v. Principi, 15 
Vet.Pp. 323 (2001); Baldwin v. Principi, 15 Vet.App. 302 
(2001); Livesay v. Principi, 15 Vet.App. 165.  There has been 
compliance with the notice and duty to assist provisions of 
the law.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed (for 
compensation purposes) for certain chronic diseases, 
including a psychosis, which is manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The veteran and his representative claim that the grant of 
service connection for schizophrenia should be made effective 
prior to April 6, 1989, the date which the RO assigned.  They 
contend that the claim for service connection for 
schizophrenia has been pursued ever since the original claim 
for service connection was filed in June 1971, and that the 
September 1971 RO decision which denied service connection is 
not final because the veteran allegedly was not notified of 
the decision, or because finality should be vitiated by grave 
procedural errors, or because the decision was based on CUE.

The veteran's original claim for service connection for 
schizophrenia, filed in June 1971, was denied by the RO in a 
September 1971 rating decision.  Although a notification 
letter is not associated with the veteran's claims file, it 
is clear that he was, in fact, notified of the decision.  
This notification is evidenced by VA forms dated in September 
and October 1971, indicating that notice was sent.  Although 
the veteran and his attorney contend that he did not receive 
notice of the rating decision, the law requires only that VA 
mail a notice, and then presumes the regularity of the 
administrative process in the absence of clear evidence to 
the contrary.  The veteran's mere statement that he never 
received notice is not the type of clear evidence to the 
contrary which is sufficient to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).  Moreover, the applicable regulation at the time 
indicated that while it was contemplated that the agency of 
original jurisdiction would give proper notice of the right 
to appeal and the time limit, failure to notify the veteran 
of his right to such appellate review will not extend the 
applicable for taking this action.  38 C.F.R. § 19.110 
(1971).  The Board also notes that in a September 1978 letter 
the RO notified the veteran that his claim for service 
connection for a nervous condition was denied and advised him 
of his appellate rights, but the veteran failed to appeal at 
that time.  From the overall circumstances of this case, it 
also appears far-fetched to argue that the veteran filed for 
service connection for schizophrenia in 1971 and then waited 
for almost 20 years for an answer.  Most certainly he knew in 
the interim that his schizophrenia had been found by the RO 
to be non-service-connected.  The Board finds that the 1971 
RO rating decision was not timely appealed.  Consequently, 
the decision became final.  38 U.S.C.A. § 7105.

The veteran's attorney, citing Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), has argued, in the motion to the Court, 
that the September 1971 RO decision should not be considered 
final, as finality should be vitiated because of grave 
procedural errors.  It is contended that such is the case 
because the RO in 1971 failed in its duty to assist by not 
obtaining medical records identified by the veteran (yet 
cited in the rating decision) and by not giving the veteran a 
VA examination.  The veteran's attorney asserted that the 
September 1971 RO decision mentioned records from Waltham 
Hospital and Bedford VA Hospital, but that such records are 
not in the claims folder.  The Board notes, however, that in 
fact a July 1971 summary of hospitalization (on the back of 
the RO's letter to Waltham Hospital) and a copy of a hospital 
summary from Bedford VA Hospital were on file at the time of 
the September 1971 RO decision and are still in the claims 
folder.  In any event, the Hayre "grave procedural error" 
concept of vitiating finality of a decision is limited to the 
situation in which the RO failed to get identified service 
medical records, which is not the situation in the instant 
case.  The Hayre concept does not extend to other garden-
variety allegations of failure in the duty to assist.  
Simmons v. West, 14 Vet.App. 84 (2002).   

The veteran also argues that the 1971 RO decision should be 
considered non-final based on CUE.  

Law and regulation provide that an RO decision is subject to 
revision on the grounds of CUE.  For the purpose of 
authorizing benefits, revision of a decision because of CUE 
has the same effect as if the correct decision had been made 
on the date of the one revised.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).  CUE is a very specific and rare kind 
of error; it is the kind of error of fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion with which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  To find CUE, it must be shown that the correct facts, 
as they were known at the time, were not before the 
adjudicator (disagreement as to how the facts should have 
been weighed will not suffice) or the law in effect at the 
time was incorrectly applied; the error must be undebatable 
and of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
the determination of CUE must be based on the record and law 
that existed at the time of the prior adjudication.  See, 
e.g.,  Cook v. Principi, 258 F.3d 1311 (Fed.Cir. 2001); 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 13 Vet. App. 1 (1999), 15 Vet.App. 302 (2001); Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999); Link v. West, 12 
Vet. App. 39 (1998); Caffrey v. Brown, 6 Vet. App. 377 
(1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Russell v. Principi, 3 Vet. 
App. 310 (1992).

The veteran's allegations that the RO failed in the duty to 
assist is not a basis for finding CUE in the 1971 decision.  
Id.  The veteran merely disagrees with how the RO weighed and 
evaluated the evidence in 1971, and such does not support a 
CUE finding.  The evidence before the RO in 1971 showed no 
psychiatric disorder in service, first treatment for a 
psychosis more than a year after service (beyond the 1-year 
presumptive period for service connnection), and only a vague 
history of symptoms being manifest within the presumptive 
period.  In fact, when service connection was eventually 
granted years later based on a reopened claim, a reasonable 
doubt reach was required to find (based on all the evidence 
then of record) that a psychosis was manifest (but not 
contemporaneously documented) within the 1-year presumptive 
period after service.  Certainly, the 1971 RO decision cannot 
be found to be undebatably erroneous, and thus it was not 
based on CUE.

Inasmuch as the 1971 RO decision is final, the effective date 
for service connection for schizophrenia must be determined 
in relation to a subsequent reopened claim supported by new 
and material evidence.  A final decision can be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.  The law provides that when a 
claim is reopened with new and material evidence after a 
final disallowance, the effective date of service connection 
will be the date of VA receipt of the claim to reopen, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. Principi, 16 
Vet.App. 244 (2002).

After the RO's last final disallowance of the claim in 
September 1971, the next application to reopen the claim for 
service connection for schizophrenia was received from the 
veteran on April 6, 1989.  

In July 1993, the Board reopened the claim based on new and 
material evidence received since the final 1971 RO decision.  
Based on all the evidence, the Board granted service 
connection for schizophrenia. 

In implementing the Board's July 1993 decision, by August 
1993 rating decision the RO established service connection 
for schizophrenia, effective from April 6, 1989.  The RO 
assigned the earliest effective date legally permitted in 
this case for the grant of service connection for 
schizophrenia, that is, the date of RO receipt of the 
application to reopen the claim supported by new and material 
evidence.  Furthermore, the RO correctly made payment, 
pursuant to the award, effective from May 1, 1989, in 
accordance with legal authority that mandates that the period 
of payment is to commence on the first of the month following 
the month in which the award became effective.  38 U.S.C.A. § 
5111; 38 C.F.R. § 3.31.  

The Board finds that the relevant facts are not in dispute, 
and the law, not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
an earlier effective date for service connection for 
schizophrenia, and the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).








ORDER

An effective date prior to April 6, 1989, for the grant of 
service connection for schizophrenia, is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

